DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 6, 18, 20 and the cancellation of claim 17.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 18, the Applicant has argued (Remarks, pg.8-9) that Lin teaches a pulse width greater than 500fs as shown in fig.5a-c.
The Examiner does not entirely agree. Lin teaches at fig.5a and fig.5c along with col.11 lines 64-66 and col.12 lines 17-19 that a produced pulse has a width of “about 0.5 ps” (0.5ps = 500fs) and “the pulse width remains below 900fs as the laser is tuned”. These statements and figures are understood to be describing pulse widths over 500fs as well as at or possibly slightly below 500fs.
With respect to claims 1 and 18, the Applicant has further argued Lin teaches a grating or wavelength filter in the cavity which will broaden the optical pulse width, proving that Lin did not envision a device to realize short optical pulses.
The Examiner does not agree. First, as noted above, Lin teaches pulse lengths within, or extremely close to, that claimed by the Applicant, implying that if the Applicant’s pulses are considered short then so must Lin’s. Second, Lin states in multiple portions of the disclosure that the system produces “ultra short pulses” (e.g. abstract) and that the field of use/industry is related to that of “ultra short optical pulses” (col.1 lines 13-20).
The Applicant has argued Nicholson does not teach a linear fiber laser with a linear cavity.
The Examiner notes that Lin, not Nicholson, was relied upon to teach the cavity type/configuration.
The Applicant has argued the combination of Lin and Nicholson would not be operable to achieve the invention because ring cavity lasers like Nicholson’s are difficult to achieve fiber management and Nicholson uses nano-tube type saturable absorber which is difficult to manufacture.
The Examiner notes again that Lin has NOT been modified to change the cavity type from that of linear, thus “fiber management” is not understood to be a particular concern in the manner noted by the Applicant. Additionally, the saturable absorber type of Lin has NOT been modified to be changed to the nano-tube type of Nicholson such that the difficulty to manufacture such an element is not understood to be a relevant concern.
Further, in response to applicant's argument outlined above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 have been amended to state the presence of a pulse width of “less than about 500 femtoseconds”. The original disclosure provides support for a pulse width of “between about 200fs and 1 ps” (claim 17; equivalent to ~1000fs-200fs). The newly added language to claims 1 and 18 therefore extends below the disclosed range (~199-0fs) and therefore does not find support in the original disclosure which makes it unclear that the Applicant was in possession of the claimed invention at the time of filing.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” as used in claims 1 and 18 (“less than about 500fs”) makes the scope of the claims unclear as the precision near the 500fs value is unable to be understood since the original disclosure does not provide guidance as to the scope (e.g. 495fs may be “about 500fs” while 400fs may not be “about 500fs” while other values such as 480fs are not cleary understood to be “about” or not “about” 500fs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-12, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 6097741) in view of Nicholson (US 2010/0296527) and Molter (US 9425578).
With respect to claim 1, Lin teaches an all polarization-maintaining, passively mode-locked linear fiber laser oscillator (fig.1), comprising: a linear cavity (fig.1); a semiconductor saturable absorber mirror (SESAM) disposed at one end of the linear cavity (fig.1 #125/126, col.7 lines 25-28); a polarization-maintaining gain fiber (fig.1 #130, col.4 lines 49-57) operatively associated with the SESAM in the linear cavity, the gain fiber having a dispersion value (inherently either +/0/-) and a gain fiber length (inherent); a polarization-maintaining undoped fiber (fig.1 #140a, col.4 lines 49-57) operatively associated with the SESAM in the linear cavity, the undoped fiber having a dispersion value (inherently either +/0/-) and an undoped fiber length (inherent); and elements within the fiber laser providing a pulse nonlinearity (col.11 lines 32-50); an output coupler (fig.1 #160, 1 example) configured to generate laser light output from the linear cavity. Lin teaches using Er doping which produces light at ~1550nm (col.4 lines 26-35) as well as operation in the soliton regime (col.11 lines 35-50) and adapting the cavity to choose the mode of operation to be soliton or non-soliton (col.11 lines 58-62, col.12 lines 20-24), but does not teach the gain fiber having normal dispersion and the undoped fiber having anomalous dispersion with lengths chosen to enable the soliton operation and/or particular pulse width. Nicholson teaches a similar mode-locked fiber laser (fig.1) using polarization maintaining fiber ([0039]) and further teaches that conventional Er doped fiber and single mode undoped fiber have normal dispersion and anomalous dispersion, respectively, at the produced ~1550nm wavelength ([0031]) as well as that adapting the fiber lengths used (which includes the fibers in the tap coupler) is known and allows for tailoring the cavity dispersion ([0031]) which necessarily effects the output pulse width and pulse regime produced. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the conventional fiber materials of Nicholson for the gain and undoped fibers of Lin, thereby having normal and anomalous dispersion values, respectively, as Nicholson has clearly stated the conventional nature of these fibers which would enable simple manufacturing and clear understanding of how such fibers would perform in the laser system. Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to alter the fiber lengths to select the cavity dispersion value to achieve  the soliton regime as Lin and Nicholson have clearly taught adapting the system fiber components affects the dispersion values, which are therefore result effective variables, and would allow for a tailoring of the pulse characteristics, such as width, produced (see MPEP 2144.05 II A/B).
Lin further teaches pulse operation of about 500fs (col.11 lines 64-66) and use of such lasers for material processing (col.1 line 16), but does not specify less than about 500fs. Molter teaches a related fiber laser (fig.1) with the additional teaching that short pulse lengths such as 100fs are useful for material processing (col.1 lines 23-30). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the short pulse system of Lin taught to be related to material processing to achieve a pulse width of 100fs as taught by Molter in order to enable very high levels of power to achieve efficient processing of materials via high energy levels.
With respect to claim 2, Lin teaches the gain fiber is doped with erbium (col.4 lines 32-35).
With respect to claim 3, Lin teaches the output coupler is a thin-film mirror disposed at one end of the linear cavity (col.4 lines 15-25, col.9 lines 54-65).
With respect to claim 4,  the output coupler is a fiber tap coupler disposed between two end mirrors of the linear cavity (fig.1 #160 between #110/120).
With respect to claim 6, Lin, as modified, teaches the undoped fiber length is sufficiently long in comparison to the gain fiber length such that an overall cavity dispersion is less than 0 fs2 for anomalous dispersion (lengths necessarily adjusted as claimed in order to achieve the net cavity dispersion enabling the soliton regime of claim 1).
With respect to claim 9, Lin teaches a wavelength-division multiplexer (WDM) between the SESAM and an end mirror in the linear cavity (fig.1 #140, col.6 lines 36-38).
With respect to claim 10, Lin teaches the WDM couples a pump light to the gain fiber (col.6 lines 24-26).
With respect to claim 11, Lin teaches the pump light is directed away from the SESAM to not impinge on the SESAM (fig.1 pump directed in opposite direction).
With respect to claim 12, Lin teaches the pump light traverses the gain fiber in both a forward direction and a backward direction (col.6 lines 53-56).
With respect to claim 15, Lin teaches the SESAM is attached to a piezo-electric transducer to effectively change a length of the linear cavity (col.8 lines 58-66, noting the reflector is attached to the saturable absorber).
With respect to claim 18, Lin teaches an all polarization-maintaining, passively mode-locked linear fiber laser oscillator (fig.1), comprising: a linear cavity (fig.1); a semiconductor saturable absorber mirror (SESAM) disposed at one end of the linear cavity (fig.1 #125/126, col.7 lines 25-28); a polarization-maintaining gain fiber operatively associated with the SESAM in the linear cavity (fig.1 #130, col.4 lines 49-57), the gain fiber having a dispersion value (inherently either +/0/-) and a length (inherent); a polarization-maintaining undoped fiber operatively associated with the SESAM in the linear cavity (fig.1 #140a, col.4 lines 49-57), the undoped fiber having a dispersion value (inherently either +/0/-) and a length (inherent); and a tap coupler configured to generate laser light output from the linear cavity (fig.1 #160), wherein a position of the tap coupler is adjusted to achieve an output temporal pulse width (position of tap necessarily adjusted during design/implementation and necessarily effects the pulse characteristics). Lin teaches using Er doping which produces light at ~1550nm (col.4 lines 26-35) as well as operation in the non-soliton regime (col.12 lines 20-24) and adapting the cavity to choose the mode of operation to be soliton or non-soliton (col.11 lines 58-62, col.12 lines 20-24), but does not teach the gain fiber having normal dispersion and the undoped fiber having anomalous dispersion with lengths chosen to enable the non-soliton operation and/or particular pulse width. Nicholson teaches a similar mode-locked fiber laser (fig.1) using polarization maintaining fiber ([0039]) and further teaches that conventional Er doped fiber and single mode undoped fiber have normal dispersion and anomalous dispersion, respectively, at the produced ~1550nm wavelength ([0031]) as well as that adapting the fiber lengths used (which includes the fibers in the tap coupler) is known and allows for tailoring the cavity dispersion ([0031]) which necessarily effects the output pulse width and pulse regime produced. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the conventional fiber materials of Nicholson for the gain and undoped fibers of Lin, thereby having normal and anomalous dispersion values, respectively, as Nicholson has clearly stated the conventional nature of these fibers which would enable simple manufacturing and clear understanding of how such fibers would perform in the laser system. Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to alter the fiber lengths to select the cavity dispersion value to achieve  the non-soliton regime as Lin and Nicholson have clearly taught adapting the system fiber components affects the dispersion values, which are therefore result effective variables, and would allow for a tailoring of the pulse characteristics, such as width, produced (see MPEP 2144.05 II A/B).
Lin further does not specify the pulse width is greater than a transform limited pulse width as determined by net cavity dispersion to provide operation such as in the similariton regime. As outlined above, Nicholson teaches that adapting the fiber lengths used (which includes the fibers in the tap coupler) is known and allows for tailoring the cavity dispersion ([0031]) which necessarily effects the output pulse width and shape produced. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to produce a pulse width wider than the transform pulse limit as Lin and Nicholson have clearly taught adapting the system fiber components affects the dispersion values, which are therefore result effective variables, and would allow for a tailoring of the pulse characteristics, such as width and shape, produced (see MPEP 2144.05 II A/B) to achieve a similariton regime that is known to be beneficial for compressing pulses (see Conclusion section below which notes a number of references demonstrating the usefulness of similariton operation).
Lin further teaches pulse operation of about 500fs (col.11 lines 64-66) and use of such lasers for material processing (col.1 line 16), but does not specify less than about 500fs. Molter teaches a related fiber laser (fig.1) with the additional teaching that short pulse lengths such as 100fs are useful for material processing (col.1 lines 23-30). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the short pulse system of Lin taught to be related to material processing to achieve a pulse width of 100fs as taught by Molter in order to enable very high levels of power to achieve efficient processing of materials via high energy levels.
With respect to claim 20, Lin, as modified, teaches the undoped fiber length is sufficiently short in comparison to the gain fiber length such that the overall cavity dispersion is greater than 0 fs2 (lengths necessarily adjusted as claimed in order to achieve the net cavity dispersion enabling the similariton regime of claim 18).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Moler and Nicholson in view of Fermann (US 2017/0085053).
With respect to claim 13, Lin, as modified, teaches the device outlined above, but does not teach the output coupler is transmissive to the pump light. Fermann teaches a similar mode-locked laser (fig.1) including an output coupler which is transmissive to pump light (fig.1 #105 allows pump light from #160 into the cavity). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Lin to utilize an output coupler transmissive to pump light as taught by Fermann in order to allow for direct end pumping without need for a WDM type input intra-cavity.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Nicholson, Molter and Hodder et al. (US 2006/0187534).
With respect to claim 14, Lin, as modified, teaches the device outlined above, but does not specify no fiber splices are contained within the linear cavity. Holder demonstrates a fiber laser device and further that use of fiber splices can be deleterious ([0015]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a system free from fiber splices in order to avoid reduced mechanical strength and optical loss (Hodder, [0015]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Molter and Nicholson in view of Hemmer et al. (US 5077747).
With respect to claim 16, Lin, as modified, teaches the device outlined above, including a collimator (fig.1 #121) and a lens (fig.1 #123) before the saturable absorber mirror element (fig.1 #125/126), but does not specify a free-space cat’s eye lens configured to couple light to the SESAM. Hemmer teaches use of such a cat’s eye lens element (fig.1 #9). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a cat’s eye lens element in place of the lens of Lin in order to take advantage of the self-aligning feature of the cat’s eye lens (Hemmer, col.2 lines 27-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5627848 teaches using gain fiber which has normal dispersion with undoped fiber of anomalous dispersion to enable dispersion compensation.
US 2016/0099537 teaches the dispersion value of the cavity can be adjusted to be net normal or net anomalous ([0034, 35]) based on the desired pulse type output.
US 2007/0098023 teaches a similar mode-locked laser wherein normal dispersion gain fiber is used with undoped anomalous dispersion fiber to adjust the overall dispersion ([0029]).
US 9899791 and 9787051 teach the use of self-similar/similariton pulse operation is known in the art for enabling pulse compression.

US 9252554 and 10256597 additionally teach the importance of sub-500fs pulses for material processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828